Exhibit 10.49
Second Amendment to Employment Agreement
This Second Amendment to the employment agreement by and between THE WARNACO
GROUP, INC., a Delaware corporation (together with its successors and assigns,
the “Company”), and JAY DUBINER (the “Executive”), dated as of August 11, 2008,
as amended (the “Agreement”) is made and entered into on the date written below.
All definitions not defined herein have the meaning ascribed to such terms in
the Agreement.
WHEREAS, the Company and the Executive desire to amend the Agreement to ensure
that Section 3(d) of the Agreement relating to the Supplemental Awards conforms
with the same provisions for other executive officers;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:
1. Section 3(d) of the Agreement is amended by replacing such provision in its
entirety with the following:
(d) Supplemental Award. During the Term beginning with fiscal year 2008,
provided the Executive is employed by the Company on the applicable grant date,
the Executive shall be entitled to an annual award with an aggregate grant date
value equal to 6% of the sum of Base Salary plus Annual Bonus as defined in this
paragraph 3(d) if the Executive will be less than age 40 by the end of the
applicable fiscal year, 8% of such amount if the Executive will be age 40 and
over and less than 50 by the end of the applicable fiscal year, 10% of such
amount if the Executive will be age 50 and over and less than age 60 at the end
of the applicable fiscal year and 13% of such amount if the Executive will be
age 60 or older by the end of the applicable fiscal year (“Supplemental Award”),
with the first such award pro-rated to reflect the number of full months of
service by the Executive in fiscal year 2008. For this purpose, Base Salary
shall be the Base Salary paid to the Executive for the fiscal year prior to the
award year and Annual Bonus shall be the annual bonus awarded to the Executive
by the Board for such fiscal year. The Supplemental Award shall not be awarded
to the Executive until after the determination by the Board of the Executive’s
annual bonus for the prior fiscal year and 50% of the value of the Supplemental
Award shall be awarded in the form of restricted shares pursuant to the
applicable Stock Incentive Plan (“Career Shares”) and 50% shall be awarded in
the form of a credit to a bookkeeping account maintained by the Company for the
Executive’s account (the “Notional Account”). Any Career Shares awarded
hereunder shall be governed by the applicable Stock Incentive Plan and, if
applicable, any award agreement. For purposes of this Section 3(d), each Career
Share shall be valued at the closing price of a share of the Company’s common
stock (“Share”) on the date that the Supplemental Award is made. For the
Notional Account, the Company shall select the investment alternatives available
to the Executive under the Company’s 401(k) plan. The balance in the Notional
Account shall periodically be credited (or debited) with the deemed positive (or
negative) return based on returns of the permissible investment alternative or
alternatives under the Company’s 401(k) plan as selected in advance by the
Executive (and in accordance with the applicable rules of such plan or
investment alternative) to apply to such Notional Account, with such deemed

 

 



--------------------------------------------------------------------------------



 



returns calculated in the same manner and at the same times as the return on
such investment alternative(s). The Company’s obligation to pay the amount
credited to the Notional Account, including any return thereon provided for in
this Section 3(d), shall be an unfunded obligation to be satisfied from the
general funds of the Company. Except as otherwise provided in Section 5 below or
the applicable Stock Incentive Plan and provided that the Executive is employed
by the Company on such vesting date, any Supplemental Award granted in the form
of Career Shares will vest as follows: 50% of the Career Shares will vest on the
earlier of the Executive’s 62nd birthday or upon the Executive’s obtaining
15 years of “Vesting Service” and 100% of the Career Shares will vest on the
earliest of (i) the Executive’s 65th birthday, (ii) upon the Executive obtaining
20 years of “Vesting Service” or (iii) 10th anniversary of the date of grant.
Except as otherwise provided in Section 5 below, and provided that the Executive
is employed by the Company on such vesting date, any Supplemental Award granted
as a credit to the Notional Account (as adjusted for any returns thereon)
(“Adjusted Notional Account”)) shall vest as follows: 50% on the earlier of the
Executive’s 62nd birthday or upon the Executive obtaining 5 years of “Vesting
Service” and 100% on the earlier of the Executive’s 65th birthday and upon the
Executive obtaining 10 years of “Vesting Service”. In addition, any unvested
Adjusted Notional Account shall vest upon a Change in Control as defined in
Section 1(d)(i) or (ii) hereof which also qualifies as a “change in control
event” under Section 409A (“409A Change in Control Event”). For purposes of this
Section 3(d), “Vesting Service” shall mean the period of time that the Executive
is employed by the Company as an executive officer. Subject to Section 15(b)
hereof, upon vesting the Career Shares will be delivered to the Executive in the
form of Shares. The vested balance in the Adjusted Notional Account, if any,
shall not be distributed to the Executive until there has been a Separation From
Service or, if earlier, there has been a 409A Change in Control Event and, at
such time, shall only be distributed at the earliest time that satisfies the
requirements of this Section 3(d). Upon a 409A Change in Control Event, the
vested Adjusted Notional Account, subject to Section 15(b) hereof, shall be paid
to the Executive in a lump-sum cash payment. In addition, if the Executive’s
employment is terminated for any reason, after taking into account Section 5
hereof, any unvested Supplemental Awards (whether in the form of Career Shares
or the Adjusted Notional Account) shall be forfeited and any vested balance in
the Adjusted Notional Account, subject to Section 15(b) hereof, shall be paid to
the Executive in a cash lump-sum payment immediately following the Executive’s
Separation From Service; provided, however, that if the Executive is a
“specified employee” as determined pursuant to Section 409A of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), and the
regulations promulgated thereunder (“Section 409A”) as of the date of the
Executive’s Separation From Service, such distribution shall not be made until
the first business day of the seventh calendar month following the month in
which the Executive’s Separation From Service occurs. The Executive can elect to
delay the time and/or form of payment of the Adjusted Notional Account under
this Section 3(d), provided such election is delivered to the Company in writing
at least 12 months before the scheduled payment date for such payment and the
new payment date for such payment is consistent with the applicable deferral
rules under Section 409A. Upon the expiration or termination of the Term, the
vesting and payment dates in this Section 3(d) (without regard to Section 5,
except as otherwise expressly provided in Section 5(d) of this Agreement) and
the election right in this Section 3(d) shall continue to apply to any
outstanding Supplemental Award.
2. Except as otherwise set forth herein, the Agreement continues in full force
and effect.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written below.

            THE WARNACO GROUP, INC.
      By:   /s/ Helen McCluskey         Name:   Helen McCluskey        Title:  
Chief Executive Officer        THE EXECUTIVE
      /s/ Jay Dubiner       JAY DUBINER   

Date: February 27, 2012

 

 